Exhibit 10.7

EXECUTION VERSION

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of
October 30, 2020 (the “Effective Time”), by and among SOC Telemed, Inc. (f/k/a
Healthcare Merger Corp.), a Delaware corporation (the “Company”), and SOC
Holdings LLC, a Delaware limited liability company (the “Stockholder”).
Capitalized terms used but not otherwise defined in this Agreement have the
respective meanings given to them in the Merger Agreement (as defined below).

WHEREAS, the Company and certain of its affiliates have consummated the business
combination and the other transactions (collectively, the “Transactions”)
contemplated by the Agreement and Plan of Merger, dated as of July 28, 2020, by
and among the Company, Sabre Merger Sub I, Inc., a Delaware corporation, Sabre
Merger Sub II, LLC, a Delaware limited liability company, and Specialists On
Call, Inc., a Delaware corporation (“Sabre”);

WHEREAS, in its capacity as the holder of a majority of the outstanding equity
interests of Sabre prior to the consummation of the Transactions, the
Stockholder desires that, after giving effect to the Transactions, it will have
representation on the board of directors of the Company (the “Board”) so as to
continue to create value for its direct and indirect equityholders and for the
other direct and indirect equityholders of the Company; and

WHEREAS, in furtherance of the foregoing, the Stockholder desires to have
certain director nomination rights with respect to the Company, and the Company
desires to provide the Stockholder with such rights, in each case, on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficient of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

Article I
NOMINATION RIGHT

Section 1.1 Board Nomination Right.

(a) From the Effective Time until the termination of this Agreement in
accordance with Section 2.1, at every meeting of the Board, or a committee
thereof, or action by written consent, at or by which directors of the Company
are appointed by the Board or are nominated to stand for election and elected by
stockholders of the Company:

(i) For so long as the Stockholder holds at least fifty percent (50%) of the
issued and outstanding shares of Parent Class A Common Stock, the Stockholder
shall have the right to designate for election to the Board up to five
(5) individuals to serve as directors of the Company (any individual designated
by the Stockholder for election to the Board pursuant to this Section 1.1(a), a
“Designee” and, collectively, the “Designees”) that, if elected, will result in
five (5) Designees serving on the Board; provided that in such event, the size
of the Board in accordance with Section 1(d) shall be nine (9) directors.

(ii) For so long as the Stockholder holds at least thirty five percent (35%) but
less than fifty percent (50%) of the issued and outstanding shares of Parent
Class A Common Stock, the Stockholder shall have the right to designate for
election to the Board up to three (3) Designees that, if elected, will result in
three (3) Designees serving on the Board; provided that in such event, the size
of the Board in accordance with Section 1(d) shall be nine (9) directors.

(iii) For so long as the Stockholder holds at least fifteen percent (15%) but
less than thirty five percent (35%) of the issued and outstanding shares of
Parent Class A Common Stock, the Stockholder shall have the right to designate
for election to the Board up to two (2) Designees that, if elected, will result
in two (2) Designees serving on the Board provided that in such event, the size
of the Board in accordance with Section 1(d) shall be seven (7) directors.

 


 

 

(iv) For so long as the Stockholder holds at least five percent (5%) but less
than fifteen percent (15%) of the issued and outstanding shares of Parent
Class A Common Stock, the Stockholder shall have the right to designate for
election to the Board up to one (1) Designee that, if elected, will result in
one (1) Designee serving on the Board; provided that in such event, the size of
the Board in accordance with Section 1(d) shall be seven (7) directors.

(b) From and after the Effective Time, the Company shall, as promptly as
practicable, take all actions necessary (including, without limitation, calling
special meetings of the Board and the stockholders of the Company and
recommending, supporting and soliciting proxies) to ensure that: (i) the
applicable Designees are included in the Board’s slate of nominees to the
stockholders of the Company and recommended by the Board at any meeting of
stockholders called for the purpose of electing directors, in each case, to the
extent necessary such that the number of Designees that the Stockholder is
eligible to designate shall be designated; and (ii) each applicable Designee up
for election in accordance with the foregoing is included in the proxy statement
prepared by management of the Company in connection with the Company’s
solicitation of proxies or consents in favor of the foregoing for every meeting
of the stockholders of the Company called with respect to the election of
directors, and at every adjournment or postponement thereof, and on every action
or approval by written resolution of the stockholders of the Company or the
Board with respect to the election of directors. The Company shall use no less
efforts to cause the election of each Designee that is proposed to serve on the
Board by the Stockholder than the Company shall use with respect to each other
nominee up for election.

(c) If any Designee ceases to serve for any reason (including because of the
death, disability, disqualification, resignation, or removal of such Designee),
the Stockholder shall, subject to the Stockholder then being entitled to
designate such individual for election or appointment as a director pursuant to
Section 1.1(a), be entitled to designate such person’s successor in accordance
with this Agreement and the Board shall promptly fill the vacancy with such
successor Designee.

(d) The Company shall take all necessary and desirable actions within its
control such that, as of the Effective Time and thereafter from time to time,
the size of the Board is set at either seven (7) directors or nine
(9) directors, as applicable in accordance with Section 1(a), and sufficient
existing directors from time to time resign or are removed from the Board such
that the Board positions designated for the Designees are vacant immediately
prior to the nomination and appointment of the Designees provided for herein;
provided that the Board may after the Effective Time take action (in accordance
with the Company’s Amended and Restated Certificate of Incorporation and bylaws
in effect at such time) to increase the size of the Board so long as the
Stockholder approves such action. For the avoidance of doubt, in the event that
the Stockholder shall forfeit the right pursuant to Section 1(a) to designate
one (1) or more Designees (but continues thereafter to retain the right pursuant
to Section 1(a) to designate one (1) or more other Designees), the Stockholder
shall have the right to elect which of its Designees is required to resign or
otherwise be removed from the Board.

(e) Notwithstanding any of this Section 1.1 to the contrary, the election or
appointment of any Designee to the Board shall be subject to the prior execution
by such Designee of an irrevocable resignation letter in the form attached
hereto as Exhibit A.

(f) The Company shall indemnify the Designees on the same basis as all other
members of the Board and pursuant to indemnity agreements with terms that are no
less favorable to the Designees than the indemnity agreements entered into
between the Company and its other non-employee directors.

(g) Notwithstanding the provisions of this Section 1.1, the Stockholder shall
not be entitled to designate a Person as a nominee to the Board upon a written
determination by the Nominating and Corporate Governance Committee of the
Company (which determination shall set forth in writing reasonable grounds for
the determination) that the Person would not be qualified under any applicable
law, rule or regulation to serve as a director of the Company, in each case
solely to the extent such determination is based upon any of the following:
(i) such Person was convicted in a criminal proceeding or is a named subject of
a pending criminal proceeding (excluding traffic violations and other minor
offenses); (ii) such Person was the subject of any Order not subsequently
reversed, suspended or vacated of any court of competent jurisdiction,
permanently or temporarily enjoining such proposed director from, or otherwise
limiting, the following activities: (A) engaging in any type of business
practice, or (B) engaging in any activity in connection with the purchase or
sale of any security or in connection with any violation of federal or state
securities Laws; (iii) such Person was the subject of any Order not subsequently
reversed, suspended or vacated, of any federal or state authority barring,
suspending or otherwise limiting for more than sixty (60) days the right of such
person to engage in any activity described in clause (ii)(B), or to be
associated with Persons engaged in such activity; (4) such

 


2

 

Person was found by a court of competent jurisdiction in a civil action or by
the SEC to have violated any federal or state securities Law, and the judgment
in such civil action or finding by the SEC has not been subsequently reversed,
suspended or vacated; or (v) such Designee was the subject of, or a party to any
federal or state judicial or administrative Order not subsequently reversed,
suspended or vacated, relating to a violation of any federal or state securities
Law.

(h) In such an event set forth in Section 1.1(g), the Stockholder shall be
entitled to select a Person as a replacement Designee and the Company shall use
such efforts as set forth in Section 1.1(b) to cause that Person to be nominated
as a Designee at the same meeting as the initial Person was to be nominated.

(i) For the avoidance of doubt, Thomas J. Carella, who is currently serving as a
Class III Director (as defined in the Company’s Second Amended and Restated
Certificate of Incorporation (the “Company Charter”)), and Amr Kronfol, who is
currently serving as a Class III Director (as defined in the Company Charter),
shall constitute Designees of the Stockholder for so long as each shall serve as
directors of the Company in accordance with, and subject to, the rights of the
Stockholder under this Agreement.

(j) For so long as any Designee serves as a director on the Board, the Company
(i) shall provide such Designee with the same expense reimbursement, benefits,
indemnity, exculpation and other arrangements provided to the other directors on
the Board and (ii) shall not amend, alter or repeal any right to indemnification
or exculpation covering or benefiting any Designee as and to the extent
consistent with applicable Law, including but not limited to any rights
contained in the governing documents of the Company (except to the extent such
amendment or alteration permits the Company to provide broader indemnification
or exculpation rights on a retroactive basis than permitted prior thereto).

(k) The Company shall (i) purchase directors’ and officers’ liability insurance
in an amount determined by the Board to be reasonable and customary and (ii) for
so long as any Designee serves as a director on the Board, maintain such
directors’ and officers’ liability insurance coverage with respect to such
Designee; provided, that upon removal or resignation of such Designee for any
reason, the Company shall take all actions reasonably necessary to extend such
directors’ and officers’ liability insurance coverage with respect to such
Designee for a period of not less than six (6) years from any such event in
respect of any act or omission of such Designee occurring at or prior to such
event.

Article II
MISCELLANEOUS

Section 2.1 Termination. This Agreement shall terminate automatically and become
void and of no further force or effect, without any notice or other action by
any Person, at such time as the Stockholder ceases to beneficially own at least
five percent (5%) of the issued and outstanding shares of Parent Class A Common
Stock.

Section 2.2 Notices. All notices, requests and other communications to either
party hereunder shall be in writing (including electronic transmission) and
shall be given in accordance with the provisions of the Support Agreement.

Section 2.3 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible.

Section 2.4 Binding Effect; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, directly or indirectly, including by operation of law, by any party
hereto without the prior written consent of the other party hereto.

Section 2.5 No Third Party Beneficiaries. This Agreement is exclusively for the
benefit of the parties hereto, and their respective successors and permitted
assigns, and this Agreement shall not be deemed to confer upon or give to any
other third party any remedy, claim, liability, reimbursement, cause of action
or other right by virtue of any applicable law in any jurisdiction to enforce
any of the terms to this Agreement.

 


3

 

Section 2.6 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter of this Agreement
and supersede all other prior agreements and understandings, both written and
oral, between the parties hereto with respect to the subject matter of this
Agreement. Each party hereto acknowledges and agrees that, in entering into this
Agreement, such party has not relied on any promises or assurances, written or
oral, that are not reflected in this Agreement.

Section 2.7 Governing Law. This Agreement, and all claims or causes of action
based upon, arising out of, or related to this Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of Laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction.

Section 2.8 Jurisdiction; WAIVER OF TRIAL BY JURY. Any Legal Proceeding based
upon, arising out of or related to this Agreement or the transactions
contemplated hereby may be brought in federal and state courts located in the
State of Delaware, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Legal Proceeding, waives any
objection it may now or hereafter have to personal jurisdiction, venue or to
convenience of forum, agrees that all claims in respect of the Legal Proceeding
shall be heard and determined only in any such court, and agrees not to bring
any Legal Proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in any other court. Nothing herein contained
shall be deemed to affect the right of any party to serve process in any manner
permitted by Law or to commence legal proceedings or otherwise proceed against
any other party in any other jurisdiction, in each case, to enforce judgments
obtained in any Legal Proceeding brought pursuant to this Section 2.8. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF.

Section 2.9 Specific Performance. The parties hereto acknowledge that the rights
of each party hereto to consummate the transactions contemplated hereby are
unique and recognize and affirm that in the event of a breach of this Agreement
by any party, money damages may be inadequate and the non-breaching party may
have no adequate remedy at law. Accordingly, the parties hereto agree that such
non-breaching party shall have the right to enforce its rights and the other
party’s obligations hereunder by an action or actions for specific performance
and/or injunctive relief (without posting of bond or other security), including
any order, injunction or decree sought by such non-breaching party to cause the
other party to perform its/their respective agreements and covenants contained
in this Agreement and to cure breaches of this Agreement, without the necessity
of proving actual harm and/or damages or posting a bond or other security
therefore. Each party hereto further agrees that the only permitted objection
that it may raise in response to any action for any such equitable relief is
that it contests the existence of a breach or threatened breach of this
Agreement.

Section 2.10 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or e-mail shall be as
effective as delivery of a manually executed counterpart of the Agreement.

Section 2.11 Amendment. This Agreement may be amended, modified or supplemented
at any time only by the written consent of each of the parties hereto, and any
amendment, modification or supplement so effected shall be binding on each of
the parties hereto.

Section 2.12 Rights Cumulative. Except as otherwise expressly limited by this
Agreement, all rights and remedies of each of the parties hereto under this
Agreement will be cumulative, and the exercise of one or more rights or remedies
will not preclude the exercise of any other right or remedy available under this
Agreement or law.

Section 2.13 Further Assurances. Each of the parties hereto shall execute and
deliver such further instruments and do such further acts and things as may be
required to carry out the intent and purpose of this Agreement.

Section 2.14 Enforcement. Each of the parties hereto covenants and agrees that
the disinterested members of the Board have the right to enforce, waive or take
any other action with respect to this Agreement on behalf of the Company.

Section 2.15 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

[Signature Page Follows.]

 


4

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as a deed as of the date first written above.

 

COMPANY

   

SOC TELEMED, INC.

   

By:

  /s/ John Kalix        

Name: John Kalix

       

Title: Chief Executive Officer

   

STOCKHOLDER

   

SOC HOLDINGS LLC

   

By:

  /s/ Amr Kronfol        

Name: Amr Kronfol

       

Title: President

[Signature Page to Investor Rights Agreement]

 


 

 

Exhibit A

FORM OF IRREVOCABLE RESIGNATION

[__], 2020
SOC
Telemed, Inc.
[ADDRESS]

ATTENTION: SECRETARY

Re: Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to Section 1.1(d) of the
Investor Rights Agreement, dated as of [__], 2020 (the “Agreement”), by and
between SOC Telemed, Inc. (f/k/a Healthcare Merger Corp.) (the “Company”) and
the Stockholder (as defined in the Agreement). If, following such time that the
Agreement is terminated in accordance with its terms [or the Stockholder ceases
to beneficially own at least [fifty percent (50%)]1 [thirty five percent (35%)]2
[fifteen percent (15%)]3 [five percent (5%)]4 of the issued and outstanding
shares of Parent Class A Common Stock], the Board (as such term is defined in
the Agreement) requests in writing that I resign as a director of the Company, I
hereby tender the immediate resignation of my position as a director of the
Company and from any and all committees of the Board on which I serve.

This resignation may not be withdrawn by me at any time.

Sincerely,

[Applicable Designee]

____________

1 Note to Draft: To be included for two Designees.

2 Note to Draft: To be included for one Designee

3 Note to Draft: To be included for one Designee

4 Note to Draft: To be included for one Designee.

 



 

 